Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 1 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (ifknown) 20-11619-abl

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/B... ce ccescccsssscsctstevsssssescscsnssenssesesssesvasessussapssecesseneeseeseacsesssaussstentsasescesanencecatsons

1b. Total personal property:
Copy line 91A from Schedule A/D... scscsecscsssecssesssesvacasavssnessscsestssesnessacsnsacscssessssssscaescsessesacsnssesucatavsaracatacanatas

1c. Total of all property:
Copy line 92 from Schedule A/B.....ccccccecscscsccesessesssssescssevscsenevessceessscsuvecsssuuesvsccevsvaveavessucsuseensvasatsatonscavausarenensacaes

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule Duo... ccccsecccssecsecccesseees

3. Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of SCHEGUIC EMF... ceccsesssssssscsssssssscssssssssesssecussassievessseansasscasacs

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule EVP... ccccccssssssssserscressecaees

4. Total Wabilities 2.0.0... cect ecesscsssesssscsesscscscsseseetuauseseccesceeveussvsessvseveseecacenseesateusevavarsaseseasussavasasaeassuesenanacaevanensens
Lines 2 + 3a + 3b

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

OO Check if this is an
amended filing

12/15

$ 0.00
$ 924,250.00

$ 924,250.00

$ 0.00

$ 16,138.32

+$ 1,749,501.88

 

 

$ 1,765,640.20

page 1
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 2 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

United States Bankruptcy Court forthe: DISTRICT OF NEVADA

Case number (fknown) 20-11619-abl
Check if this is an

amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1216

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future Interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as coniplete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. if an
additional sheet {s attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. in valuing the
debtor's interest, do not deduct the value of secured claims. See the Instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

CINo. Go to Part 2.

@ Yes Fil in the information below.

All cash or cash equivalents owned or controlied by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (identify ail)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1.. Wells Fargo Bank (Photo File LLC) Checking 1618 $34,000.00
4, Other cash equivalents (identify all)
5. Total of Part 1. $34,000.00
Add fines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
GEE Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?
M@ No. Go toPart 3.
(1 Yes Fill in the information below.
Accounts receivable
10. Does the debtor have any accounts receivable?
O1No. Goto Part 4.
I Yes Fill in the information below.
11. Accounts receivable
11a. 90 days old or less: $250,000.00 = - $112,000.00 I $138,000.00
face amount doubtful or uncollect ble accounts
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (¢) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 3 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

 

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Name
11a. 90 days old or less: $250,000.00; $200,000.00 =... $50,000.00
face amount doubtful or uncollect ble accounts
12. Total of Part 3. $188,000.00

aE

 

Current value on lines 11a + 11b = lina 12. Copy the total to line 82.

 

 

Investments

13. Does the debtor own any investments?

CINo. Go fo Part 5.
@ Yes Fill in the information below.

14.

Valuation method used
for current value

Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

14.1. Scottstrade Account (Number unknown)

Current value of
debtor's interest

Unknown

 

15.

16.

17.

Part 5:

Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,

partnership, or joint venture
Name of entity: % of ownership

Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

Describe

Total of Part 4. $0.00

 

Add lines 14 through 16. Copy the total fo line 83.

Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

CI No. Go to Part 6.
BB Yes Fil in the information below.

 

 

 

 

General description Date of the last Net book value of Valuation method used Current value of
physical inventory Gebtor’s interest for current value debtor's interest
(Where available)
19. Raw materials
20. Work In progress
21. Finished goods, including goods held for resale
Digital and paper photo
archives Est. $475,000.00
22. Other inventory or supplies
23. Total of Part . $475,000.00
Add lines 19 through 22. Copy the total to line 84.
24. Is any of the property listed in Part 5 perishable?
BNo
C1 Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 4 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8&

Debtor Photo File LLC Case number (it known} 20-11619-ab!

 

Name

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

HNo

(1 Yes. Book value Valuation method Current Value
26. Has any of the property listed In Part 5 been appraised by a professional within the last year?

HNo

Cl Yes

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 

No. Go to Part 7.
0 Yes Fill in the information below.

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 

OINo. Go to Part 8.
@ Yes Fil in the information below.

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest
(Where available)

39. Office furniture
Office Furniture Est. $10,000.00

 

40. Office fixtures

41. Office equipment, including all computer equipment and
communication systems equipment and software
Office equipment Est. $125,000.00

 

42. Collectibles Examples: Antiques and figurinas; paintings, prints, or other artwork:
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collect bles

43. Total of Part 7. $135,000.00
Add lines 39 through 42. Copy the fotal to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
HI No
D Yes

 

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
HNo
Cl Yes

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

(No, Go to Part 9.
I Yes Fil in the information below.

General description Net book value of Valuation methed used Current value of
Include year, make, model, and identification numbers debtor's interest for current value debtor's interest
(.6., VIN, HIN, or N-number) (Where available)

Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 3

Software Copyright (c) 1996-2020 Best Case, LLC- www besirase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 5 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case riumber if known) 20-11619-abl

 

 

Name
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels

4g. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm

 

 

machinery and equipment)
Pallet Jack $0.00 Liquidation $250.00
Fork Lift $0.00 Liquidation $2,006.00

 

 

 

51. Total of Part 8. $2,250.00
Add lines 47 through 50. Copy the fotal to fine 87.

§2. Is a depreciation schedule avaliable for any of the property listed in Part 87
B No
(1 Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
No
O Yes

EEE Fes! property

54. Does the debtor own or lease any real property?

 

Bi No. Go to Part 10.
OJ Yes Fill in the information below.

 

Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

OCONo. Goto Part 11.
@ Yes Fil in the information below.

General description Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest
(Where available)

60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites
Internet websites Est. $40,000.00

 

62. Licenses, franchises, and royalties

B

Customer IIsts, mailing lists, or other compilations
Customer List Est. $25,000.00

 

64. Other intangibles, or intellectual property

 

 

Other Intangibles Est. $25,000.00
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright {c} 1996-2020 Best Casa, LLC --. www bestcase.com Best Case Bankruptcy
DocuSig

Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 6 of 62

n Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8&

 

 

 

Debtor Photo File LLC Case number (fF known) 20-11619-abl
Name
65. Goodwill
66. Total of Part 10. $90,000.00
Add lines 60 through 65. Copy the total to line 89.

67.

68.

69.

ae]
70.

 

 

 

Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 1077
OONo
Ml Yes

Is there an amortization or other similar schedule available for any of the property listed in Part 107
Hi No
0 Yes

Has any of the property listed in Part 10 been appraised by a professional within the last year?
B No
0 Yes

mtd: All other assets

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

0 No. Go to Part 12.
i Yes Fill in the information below.

Current value of
debtor's interest

 

 

 

71, Notes receivable
Description {include name of obligor)
72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
73. Interests in insurance policies or annulties
74, Causes of action against third parties (whether or not a lawsuit
has been filed)
75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
76. Trusts, equitable or future interests in property
77. Other property of any kind not already listed Examples: Season tickets,
country club membership
Storage Unit, 333 N. Bedford Road, Mt. Kisko , NY 10549
(all Photo File archives) Unknown
78. Total of Part 11. $0.00
Add lines 71 through 77. Copy the total to line 90.
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
HB No
O Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal! Property page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 7 of 62

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-8A545C5BDBC8

Debtor Photo File LLC

Name

REE Summary

in Part 12 copy all of the totals from the earlier parts of the form

80.

81,
82.
83.
84.
85.

86.

87.

88.

89.

90.

91,

92.

Official Form 206A/B

Case number (if known) 20-11619-abl

 

‘Type ofproperty = .

Cash, cash equivalents, and financial assets.
Copy line 5, Part 7

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 57, Part 8.

Real property. Copy line 56, Part 90.0.0... ccccsseeesetstssssstecesssssteneee

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Current value of
personal property

$34,000.00
$0.00

$188,000.00

$0.00

$475,000.00

$0.00
$135,000.00

$2,250.00

$90,000.00

$0.00

 

Total. Add lines 80 through 90 for each column

 

$924,250.00

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Current value of real
property

+ 91b.

Schedule A/B Assets - Real and Personal Property

 

=
$0.00

$924,250.00

 

 

 

 

 

page 6

Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

 

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

 

Case number (if known) 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38 Page 8 of 62

OO Check if this is an

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
0 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

I Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured

claim, list the creditor separately for each claim.

 

 

 

 

 

Column A
Amount of claim

amended filing

12/15

Column B
Value of collateral

 

 

 

 

 

 

 

 

that supports this
Do not deduct the value claim
of collateral.
21 | Fuji Hunt Photographic
“| Chemicals, Inc. Describe debtor's property that is subject to a lien Unknown Unknown
Craditor's Name Rockwell Hitec Mini Mixer (RHMC4/3S/3S/2S)
40 Boroline Road
Allendale, NJ 07401
Craditor’s mailing address Describe the lien
UCC-1 Financing Statement
Is the creditor an insider or related party?
Bno
Creditor’s email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Bi no
O Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
Interest In the same property? Check all that apply
BNno O1 Contingent
CJ Yes. Specify each creditor, C1 unliquidated
including this creditor and its relative C Disputed
priority.
2.2 | LSQ Funding Group, L.C. Describe debtor's property that is subject to a lien Unknown Unknown
Craditor's Name All personal property assets
2600 Lucien Way, Suite 100
Maitland, FL 32751
Creditor's mailing address Describe the lien
UCC-1 Financing Statement
Is the creditor an insider or related party?
Bi No
Creditor’s email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Hino
0 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 9 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

 

 

 

 

 

 

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Name
no O Contingent
C1 Yes. Specify each creditor, C1 unliquidated
including this creditor and its relative oO Disputed
priority.
2.3 | Porter Capital Corporation Describe debtor's property that is subject to a lien Unknown Unknown
Craditor's Name All personal property assets
2112 1st Avenue North
Birmingham, AL 35203
Creditor's mailing address Describe the lien
UCC-1 Financing Statement
Is the creditor an Insider or related party?
Bino
Creditors email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred BNno
0 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
BNno O Contingent
D1 Yes. Specify each creditor, CO unliquidated
including this creditor and its relative Oo Disputed
Priority.
2.4 | Xerox Corporation Describe debtor's property that is subject to a lien Unknown Unknown
Creditor’s Name (1 ) Xerox XC550V
PO Box 827598
Philadelphia, PA
19182-7598

Creditors mailing address

Creditors email address, if known

Date debt was incurred

Last 4 digits of account number

Do multiple creditors have an
interest in the same property?

BNo
O yes. Specify each creditor,

including this creditor and its relative
priority.

Describe the lien

UCC-1 Financing Statement
Is the creditor an insider or related party?

No
O yes

ls anyone else liable on this claim?

Bi No

D Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

oO Contingent
Oo Unliquidated
oO Disputed

 

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. $0.00

List Others to Be Notified for a Debt Already Listed in Part 4

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

Ifno others need to notified for the debts listed in Part 1, do not fill out or submit this page. if additional pages are needed, copy this page.
On which line in Part 4 did
you enter the related creditor?

Name and address

 

Official Form 206D

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Last 4 digits of
account number for
this entity

page 2 of 2

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 10 of 62

DocuSign Envelope ID: E3FOFE?70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (ifknown) 20-11619-ab]
OO Check if this is an

amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
01 No. Go to Part 2.

Bi Yes. Goto line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach he Additional Page of Part 1.

 

 

 

 

 

 

 

 

Total claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, he claim is: $251.36 $251.36
Andrew Aronstein Check ail that apply.
1879 Crompond Road, Apt. E13 C1 Contingent
Peekskill, NY 10566 D0 unliquidated
Oo Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bi no
unsecured claim: 11 U.S.C. § 507(a) (4)
C1 yes
[22] Priority creditor's name and mailing address As of the petition filing date, he claim is: $899.35 $899.35
Bryan Reilly Check all that apply.
80 Columbia Ave D1 Contingent
Hartsdale, NY 10530 OD unliquidated
| Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
0 ves
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 10f 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com 55775 Best Case Bankruptcy
Case 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38

DocuSign Envelope ID: E3FOFE70-4B23-4F 8 1-86E0-9A545C5BDBC8

 

 

Page 11 of 62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Name
[23] Priority creditor's name and mailing address As of the petition filing date, he claim is: $347.12 $347.12
Charles Singer Check all that apply.
93 Brundage Ridge Road C1 Contingent
Bedford, NY 10506 D unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number ts the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
O yes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $264.14 $264.14
Daniel Smiraglia Check ail that apply.
50 Barholm Ave. C1 Contingent
Stamford, CT 06907 CZ unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
D Yes
[25 | Priority creditor's name and mailing address As of the petition filing date, he claim is: $229.72 $229.72
Derek Robertson Check all that apply.
15 Bruce Lane O contingent
Rock Tavern, NY 12575 C1 unliquidated
DO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
O ves
Priority creditor's name and mailing address As of the petition filing date, he claim is: $3,000.00 $3,000.00
Internal Revenue Service Check ail that apply.
P.O, Box 932100 OD Contingent
Louisville, KY 40293 0 unliquidated
0 Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BNno
unsecured claim: 11 U.S.C. § 507(a) (8)
yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC

Name

 

Case number (if known)

Page 12 of 62

20-11619-abl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority creditor's name and mailing address As of the petition filing date, he claim is: $333.01 $333.01
Joanne Martin Check all that apply.
72 Moseman Road CO Contingent
Yorktown Heights, NY 10598 CO untiquidated
D Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY B no
unsecured claim: 11 U.S.C. § 507(a) (4)
D ves
Priority creditor's name and mailing address As of the petition filing date, he claim is: $238.88 $238.88
Jonas Karlsson Check all that apply.
203 Bedford Center Road C1 Contingent
Bedford Hills, NY 10507 OD uniiquidatea
O Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bi No
unsecured claim: 11 U.S.C. § 507(a) (4)
Oyes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $399.09 $399.09
Jonathan Baer Check ail that apply.
2002 Albany Post Road, Apt. A Ci Contingent
Croton on Hudson, NY 10520 CO unliquidated
| Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bio
unsecured claim: 11 U.S.C. § 507(a) (4)
D Yes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $374.99 $374.99
Lioyd Haymes Check ail that apply.
18 Norwood Terrance C1 Contingent
Millburn, NJ 07041 OO untiquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number \s the claim subject to offset?
Specify Code subsection of PRIORITY B no
unsecured claim: 11 U.S.C. § 507(a) (4)
Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

Page 13 of 62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Name
2.11 | Priority creditor's name and mailing address As of the petition filing date, he claim is: $262.33 $262.33
Marcy Whitney Check ail that apply.
42 Beaumont Circle, Apt. 4 C1 Contingent
Yonkers, NY 10710 D unliquidated
O Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
Dyes
2.12 Priority creditor's name and mailing address As of the petition filing date, he claim is: $314.48 $314.48
Melva A. Caracundo Check all that apply.
16 FairviewPlace C1 Contingent
Ossining, NY 10562 O unliquidated
C1 Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY B No
unsecured claim: 11 U.S.C. § 507(a) (4)
O ves
[213 | Priority creditor's name and mailing address As of the petition filing date, he claim is: Unknown Unknown
PBGC Check ail that apply.
1200 K St NW 0 Contingent
Washington, DC 20005 D1 unliquidated
QD Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Hino
unsecured claim: 11 U.S.C. § 507(a} (5)
OD Yes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $450.77 $450.77
Rigoberto Chavarria Check ail that apply.
14 Winesap Lane C1 Contingent
Wappingers Falls, NY 12590 0 unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number 's the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
ves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

Page 14 of 62

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Photo File LLC Case number (if known) 20-11619-abl
Name
Priority creditor's name and mailing address As of the petition filing date, he claim is: $384.38 $384.38
Robert S Bakay Check ail that apply.
21 April Drive 1 Contingent
New Milford, CT 06776 CZ unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BB No
unsecured claim: 11 U.S.C, § 507(a) (4)
Dyes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $175.16 $175.16
Steven D. Samagaio Check all that apply.
5 Parkview Ave E. UO Contingent
West Harrison, NY 10604 0 unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bi No
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
2.17 Priority creditor's name and mailing address As of the petition filing date, he claim is: $558.80 $558.80
Thomas W. Weiner Check all that apply.
1166 Lenape Way C1 Contingent
Scotch Plains, NJ 07076 CJ unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY B No
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
2.18 | Priority creditor's name and mailing address As of the petition filing date, he claim is: $323.03 $323.03
Todd R. Eizikowitz Check all that apply.
22 E. Heritage Drive C1 Contingent
New City, NY 10956 DO unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BNno
unsecured claim: 11 U.S.C. § 507(a) (4)
DO Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

Doc 14 Entered 04/02/20 17:35:38

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

 

 

Page 15 of 62

 

 

 

 

 

Debtor Photo File LLC Case number {if known) 20-11619-abi
Name
2.19 Priority creditor's name and mailing address As of the petition filing date, he claim is: $331.71 $331.71
Yogeeta Kapoor Check ail that apply.
19 Rosemary Court O Contingent
Yorktown Heights, NY 10598 C1 unliquidated
Oo Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bino
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, he claim is: $7,000.00 $7,000.00

York international Agency, LLC
500 Mamaroneck Ave., Suite 220
Harrison, NY 10528

 

Date or dates debt was incurred

Check all that apply.
0 Contingent

CI unliquidated

O Disputed

Basis for the claim:

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (5)

is the claim subject to offset?
B no
DO ves

 

List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.

Amount of claim

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $8,796.37
Adecco Employment Services C) contingent
PO Box 371084 0 untiquidated
Pittsburgh, PA 15250-7084 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? = No OJ Yes
[32] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $332.54
Aikman Enterprises CO contingent
Ta cre Jordan Cantey 7 unliquidated
jadison Ave., r Onis
puted
New York, NY 10010
the claim:
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Ml No C1 ves
[33] Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check ail that apply. $131.98
Alan Trammell CO Contingent
cio S, Gary Spicer _ D unliquidated
16845 Kercheval - Suite 5 Cl visputed
Grosse Pointe, Ml 48230
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bastcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 16 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

Name

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $138.54
Albert W. Kaline D1 Contingent
3613 York Ct. D1 unliquidated
Bloomfield Hills, Ml 48301 1 Disputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ . .
is the claim subject to offset? Bno Oyes
[35] Nonpriority creditor's name and malling address As of the petition filing date, the claim Is: Check aif that apply. $807.40
All Door & Garage Inc. O Contingent
17 Nepperhan Avenue CZ unliquidated
Elmsford, NY 10523 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ; |
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
All Time Detection D contingent
28 Willett Ave. 0 unliquidated
Port Chester, NY 10573 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . .
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $98.87
Andre D. Reed O contingent
1058 America Way OD unliquidated
Del Mar, CA 92014 CO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ .
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $677.15
Art Materials Services, Inc. D1 Contingent
625 Joyce Kilmer Ave DO unliquidated
New Brunswick, NJ 08901 OD pisputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _
is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $3,350.00
Associated Press D1 contingent
PO Box 414212 D1 unliquidated
Boston, MA 02241-4212 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number __ .
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $42.81
Atlas Saw & Tool, LLC O Contingent
7801 Industrial Court, Suite B CO unliquidated
Spring Grove, IL 60081 OC pisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ . .
Is the claim subject to offset? ME No O1 yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 17 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

 

Name
3.11 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check at that apply. $241.75
Authentic Hendrix LLC 0 contingent
Attn: Amanda Howell TJ unliquidated
14501 Interurban Ave. South Oo
Disputed
Seattle, WA 98168
h :
Date(s) debt was Incurred __ Basle /forthacigim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
[312_ | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $2,020.00
Banghart-Corin & Associates O contingent
Sok aon Oo Unliquidated
Ox O bis
° puted
Point Lookout, NY 11569-0123
i im:
Date(s) debt was incurred _ Gasls for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
[3.13 _| Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ai that apply. $195.11
Benenati Coffee Company D Contingent
557 South Fulton Ave CD unliquidated
Mount Vernon, NY 10550 OD pisputea
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
is the claim subject to offset? Mno Oyes
3.14 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ail that apply. $101.36
Bert Blyleven OQ) contingent
1501 McGregor Reserve Drive D1 unliquidated
Fort Myers, FL 33901-9658 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino O yes
3.15 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $564.74
Big Sky, Inc. . (1 contingent
c/o Michael Bertolini DO unliquidated
526 Yetman Avenue Oo
Disputed
Staten Island, NY 10307-1824 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $223.53
Bob Lilly D1 Contingent
104 Aster Circle DO Unliquidated
Georgetown, TX 78628 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . ~
Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $6,292.00
Breathing Color, Inc. O Contingent
301 W. Howard Lane, Suite 300 OD unliquidated
Austin, TX 78753 oO Disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? HBno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 18 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition fillng date, the claim is: Check af that apply. $4,071 49
BREVETTAR, LLC. D contingent
5830 El Camino Real 0 unliquidated
Carlsbad, CA 92008 O Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ;
Is the claim subject to offset? Bno Oves
3.19 | Nonpriority creditor's name and mailing address As of the patition filing date, the claim is: Check ail what apply. $926.31
Calumet Carton Company C1 contingent
PO Box 405 D0 unliquidated
South Holland, IL 60473 oO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number
§ — Is the claim subject to offset? Bno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aii that apply. $126.32
Cam Neely D1 contingent
Blue Sky Sports & Ent. LLC Oo Unliquidated
150 Washington Street Oo
Disputed
Norwell, MA 02061 ,
is f im:
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Byno Oves
[327 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai/ that apply. $0.66
Canadian Hockey Association C1 contingent
c/o House of Sport RA Centre 2451 D1 untiquidated
Promenade Riverside Drive Oo
Disputed
Ottawa, ON K1H7X7
Basis fe laim:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ Js the claim subject to offset? Bno Oves
[3.22 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $164.86
Carl Yastrzemski D1 contingent
c/o Dick Gordon DO unliquidated
99 River Oaks Circle Oo
. . Disputed
Pikesville, MD 21208 °
is f laim:
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Dyes
3.23 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $122.36
Carlton Fisk D1 Contingent
18705 63rd Avenue E 0 unliquidated
Bradenton, FL 34211 CO disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ . . ~
Is the claim subject to offset? Hno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check all that apply. $921.67
Cathi Brody D1 contingent
604 Seven Fields Lane DO unliquidated
Brewster, NY 10509 C1 pisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ .
Is the claim subject to offset? Bno Oyes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 19 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
[325] Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. Unknown
CenturyLink CO contingent
PO Box 4300 CO uniiquidated
Carol Stream, IL 60197-4300 Oo Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Ores
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $141.56
CHEP O Contingent
15226 Collections Center Drive 0 unliquidated
Chicago, IL 60693 Oo Disputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $163.93
Chipper Jones % B.B. Abbott C1 contingent
Jet Sports Management OD unliquidated
5136 West San Jose Street Ooi
Disputed
Tampa, FL 33629 °
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ {s the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check ail that apply. $6,610.30
Chubb D1 Contingent
PO Box 382001 OD unliquidated
Pittsburgh, PA 15250-8001 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bn O Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ail that apply. $6 ,600.94
City Carting & Recycling O contingent
PO Box 17250 OD unliquidated
Stamford, CT 06907-7250 2 pisputed
Date{s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. Unknown
City Carting and Recycling C1 Contingent
8 Viaduct Road D unliquidated
Stamford, CT 06907 O disputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Brno Oves
[331 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aii that apply. Unknown

Clearbags.Com
4949 Windplay Drive, # 100
El Dorado Hills, CA 95762

Date(s) debt was incurred _
Last 4 digits of account number _

Oo Contingent
| Unliquidated
oO Disputed

Basis for the claim: __

ts the claim subject to offset? Bno Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F; Creditors Who Have Unsecured Claims

Page 10 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 20 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

Name

 

 

 

 

 

 

[332__] Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $454.20
Commerce Technologies, LLC D contingent
25736 Network Place 0 Untiquidated
Chicago, IL 60673-1257 OD disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? Mno Oves
[3.33] Nonpriority creditor's name and maillng address As of the petition filing date, the claim is: Check aif that apply. $127.37
Commissioner of Taxation & Finance O contingent
Ne aassessment Receivables DO untiquidated
Ox Oo
. Disputed
Binghamton, NY 13902-4127 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
3.34 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Con Edison DZ contingent
4 Irving Place Rm 1875 0 Untiquidated
New York, NY 10003 D Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Dyes
[3:35 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $2,371.60
Craft Inc. OO Contingent
PO Box 3049 CD unliquidated
Attleboro, MA 02703-0912 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,835.35
Crown Equipment Corporation O Contingent
PO Box 641173 D1 unliquidated
Cincinnati, OH 45264-1173 O pisputea
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $142.51
Cup-A-Jo Coffee Solutions 0 contingent
382 Route 59, Suite 324 C1 unliquidated
Monsey, NY 10952 C1 visputed
Date(s} debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $598.00

CyberSource Corporation
PO BOX 742842
Los Angeles, CA 90074

Date(s) debt was incurred _

Last 4 digits of account number _

DO contingent
OD unliquidated
1 Disputed

Basis for the claim: _

Is the claim subject to offset? u No Dyes

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 21 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (it known) 20-11619-abl

 

Name

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aii that apply. Unknown
CyberSource Corporation C1 Contingent
900 Metro Center Blvd. DO unliquidated
San Mateo, CA 94404 CO Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
ts the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check all that apply. $135.65
Danimal, Inc. 01 contingent
9191 Falling Waters 0 unliquidated
Willowbrook, IL 60527 O pisputea
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ 7
Is the claim subject to offset? = No Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check ai! that apply. $99.12
Dave Robinson D1 Contingent
406 South Rose Blvd. oO Unliquidated
Akron, OH 44320-1308 O pisputea
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _
Js the claim subject to offset? Hino Oyes
3.42 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $40.82
De Lage Landen Financial Services D1 Contingent
PO Box 41602 D1 unliquidated
Philadelphia, PA 19101-1602 O disputed
Date(s) debt was Incurred __ Basis for the claim:
Last 4 digits of account number _ . ~
Is the claim subject to offset? Myno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1 0,481.88
Decor Moulding & Supply D1 contingent
300 Wireless Blvd. CZ unliquidated
Hauppauge, NY 11788 DO pisputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Ml No 0 Yes
Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aii that apply. $6,724.56
Diamond Solar IV C1 contingent
c/o Diamond Properties C0 unliquidated
333 N. Bedford Road Ooi
. Disputed
Mount Kisco, NY 10649 7
Basis for the claim:
Date(s) debt was incurred _ Asis For the clam: —
Last 4 digits of account number _ Is the claim subject to offset? Bno Dyes
3.45 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,677.84

Dicentral Corporation
1199 Nasa Parkway, Suite 101
Houston, TX 77058

Date(s) debt was incurred __

Last 4 digits of account number _

O Contingent
OC unliquidatea
O Disputed

Basis for the claim: _

{s the claim subject to offset? Mno Oves

 

Official Form 206 E/F
Sofiware Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 22 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $115.08
Don Larsen D1 contingent
P.O. Box 2863 0 Unliquidatea
Hayden, ID 83835 C1 disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ 7
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,256.77
Don Mar Frame & Moulding DO Contingent
862 Waterman Avenue 0 unliquidated
East Providence, RI 02914 O pisputed
Date(s) debt was Incurred _ Basis for the clalm:
Last 4 digits of account number _
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check ai! that apply. $634,596.69
DP21,LLC fbo Natixis RE Capital Inc. DC Contingent
12 South Bedford Road D1 unliquidated
Mount Kisco, NY 10549 oO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number 2026
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $225.40
Drew Bledsoe U1 Contingent
61961 Ballantree Ct. CO unliquidated
Bend, OR 97702 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? WMno Oves
Nonprlority creditor's name and mailing address As of the petition filing date, the claim Is: Check aii that apply. $8,072.44
Durst Image Technology US, LLC C1 Contingent
clo Roger Burns _ CO unliquidated
50 Methodist Hill Drive, Suite 100 C1 cisputed
Rochester, NY 14623
i laim:
Date(s) debt was Incurred _ Basis for the claim: _
Last 4 digits of account number __ Is the claim subject to offset? Mino Oves
3.51 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $152.50
Dynamic Express, Inc O Contingent
2501 71st St. 0 unliquidated
North Bergen, NJ 07047 O Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ |
Is the claim subject to offset? Bno Oves
[3.52__ | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $5,910.75
EB Employee Solutions, LLC CO contingent
The Difference Card 0 unliquidated
Box 791293 Ooi
. Disputed
Baltimore, MD 21279-1293 J
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Hino Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 23 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
[3.53 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $107.51
Ed Jones C1 Contingent
One Lost Valley D0 unliquidated
Dallas, TX 75234 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number ~
5 ~ Is the claim subject to offset? Bno Oves
3.54 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $169.16
Edgar Martinez CO Contingent
PO Box 53490 DO untiquidated
Bellevue, WA 98005-3490 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . .
Is the claim subject to offset? MByno Cres
[355] Nonpriority creditor's name and mailing address As of the petition fillng date, the claim is: Check ail that apply. $113.73
Edward Scott Yates C1 Contingent
Oe Wek eeng 4 DO unliquidated
alepond Roa Opis
puted
Oakhurst, NJ 07755
Date(s) debt was Incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bho Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $21,723.06
Elite Service Group OD contingent
c/o Robert Sheppard O unliquidated
40 West 27th Street, 6th Floor Oo
Disputed
New York, NY 10001 P
Basi he claim:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $111,000.00
Fanatics, Inc. O Contingent
8100 Nations Way D unliquidated
Jacksonville, FL 32256 1 Disputed
Date(s) debt was Incurred __ Basis for the claim:
Last 4 digits of account number _ . .
Is the claim subject to offset? Bno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $323.50
Favre Enterprises, Inc. O Contingent
#1 Willow Bend Drive OO Unliquidated
Hattiesburg, MS 39402 C1 Disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number
~ Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $19,929.25

FedEx O Contingent
P.O. Box 94515 C7 unliquidated
Palatine, IL 60094-4515 C1 disputed

Date(s) debt was Incurred _
Last 4 digits of account number _

Basis for the claim: _

Is the claim subject to offset? Bno Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 24 of 62

DocuSign Envelope ID: ESFOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC

Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $5,911.63
FedEx C1 Contingent
PO Box 371461 0 unliquidated
Pittsburgh, PA 15250-7461 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mi No Cl Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $4,619.50
FedEx Custom Critical O Contingent
P.O. Box 645123 D1 unliquidated
Pittsburgh, PA 15264-5123 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,106.12
Fedex Freight D1 contingent
PO Box 223125 D unliquidated
Pittsburgh, PA 15251-2125 D pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . ~
Is the claim subject to offset? Bno Oves
3.63 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $5,003.03
Fenigstein & Kaufman O contingent
1900 Avenue of the Stars, Suite 2300 D unliquidated
Los Angeles, CA 90067-4314 CO pisputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,533.37
Fermata Partners O contingent
c/o Jana Franz oOo Unliquidated
PO BOX 7400-8946 Oo
. Disputed
Chicago, IL 60674-8946 °
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,620.10
Fiber Char Corporation O Contingent
PO Box 307 D unliquidated
Alpena, MI 49707-0307 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ . 7
Is the claim subject to offset? Mno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ai that apply. $153.01

Fifth Quarter Sports Marketing
525 Hawthorn Ct
Cottage Grove, WI 53527

Date(s) debt was incurred _

Last 4 digits of account number __

0 Contingent
O Unliquidated
0 Disputed

Basis for the clalm: _

ls the claim subject to offset? Bo Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Bast Case, LLC - www besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 38

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 25 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. Unknown
FIOS O Contingent
1095 Avenue of the Americas 0 unliquidated
New York, NY 10036 0 visputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $3,395.59
Flech Paper Products, Inc. O Contingent
c/o Stephen Echikson 1 unliquidated
55 First Avenue Oo
Disputed
Paterson, NJ 07514 P
Date(s) debt was incurred _ Besisifor the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $7,000.00
Fortuna Services LLC O Contingent
2819 Algonquin Drive D1 unliquidated
Youngstown, OH 44514 O pisputed
Date(s} debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? IM No C1 ves
3.70 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1 3,874.45
Framerica 0 contingent
2 Todd Court D unliquidated
Yaphank, NY 11980 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino Oves
3.71 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $106.51
Franco Harris O contingent
oo0 eaten ree, D unliquidated
cales Roa Ooi
Disputed
Suwanee, GA 30024 7
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
3.72 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $163.79
Fritz Martin Management OD Contingent
8550 W. Charleston Blvd. # 102 O unliquidated
Las Vegas, NV 89117 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Ml No D1 Yes
3.73 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $144.44
Fritz Martin Mangagement LLC CO contingent
8550 W. Charleston Blvd. Oo Unliquidated
Suite 102 / PMB#335 C1 pisputed
Las Vegas, NV 89117
Basi h im:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Dyes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 16 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 26 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
3.74 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $108.21
Fritz Martin Mgmt OD Contingent
PMB 325 . Oo Unliquidated
8550 W.Charleston Blivd., Suite 102 O pisputed
Las Vegas, NV 89145
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oyes
[375 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
Fuji Hunt Photographic Chemicals, Inc. CO contingent
40 Boroline Road D unliquidated
Allendale, NJ 07401 oO Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? Bno Oves
3.76 | Nonpriority creditor's name and mailing address As of the patition filing date, the claim Is: Check aii that apply. $21 ,480.62
Fujifilm North America Corp. O1 Contingent
c/o Brandon Remler CO unliquidated
Box 200232 Oo
. Disputed
Pittsburgh, PA 15251-0232 is
Dato(s) debt was incurred __ Basis for the ctalm: _
Last 4 digits of account number _ Is the claim subject to offset? Myo Oves
3.77 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $106.19
Gale Sayers D1 contingent
2341 Hot Brook Point St. C1 unliquidated
Las Vegas, NV 89134-5511 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
ls the claim subject to offset? Hino Dyes
3.78 | Nonpriority creditor's name and mailing address As of the petition filing date, the clalm is: Check ai that apply. $106.19
Gale Sayers 1 contingent
1313 Ritchie Ct., #407 CO unliquidated
Chicago, IL 60610 O disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Hino Dyes
3.79 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $103.58
Gerald Cheevers O Centingent
106 Appleton Street D1 unliquidated
North Andover, MA 01845-3138 C1 pisputea
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $45,825.29

Getty Images, Inc.
PO Box 953604
Saint Louis, MO 63195-3604

Date(s) debt was incurred _
Last 4 digits of account number _

oO Contingent
OD unliquidated
oO Disputed

Basis for the claim: _

|s the claim subject to offset? Hno Oves

 

Official Form 206 E/F
Software Copyright (c} 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 27 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (it known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $105.65
Gino Cappelletti D1 contingent
19 Louis Drive D0 unliquidated
Wellesley Hills, MA 02481 CI Disputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? MI No DO Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $131.90
Global Industrial OD contingent
11 Harbor Park Drive D unliquidated
Port Washington, NY 11050 D1 pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition fillng date, the claim is: Check alt that apply. $1 5910.04
Gotham Distributing Company U1 contingent
c/o Anthony Di Vito Ill oO Unliquidated
60 Portland Road Ooi
Disputed
Conshohocken, PA 19428 °
Date(s) debt was incurred _ Basis for the clalm: _
Last 4 digits of account number _ Is the claim subject to offset? Hno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $121.81
Great North Road America D1 Contingent
11443 S.E. Plandome Drive 0 unliquidated
Hobe Sound, FL 33455 CI Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
3.85 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $205.12
GREEN BAY PACKERS O contingent
Accounts Payable Dept. 0 unliquidated
1265 LOMBARD! AVE Oo
Disputed
Green Bay, WI 54304 7
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1 ,437.37
GXS, Inc. O contingent
29144 Network Place DO uniiquidated
Chicago, IL 60673-1291 D disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number ~
— Is the claim subject to offset? H No C1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $191.03

Hines Ward Enterprises, Inc.
900 Scales Road
Suwanee, GA 30024

Date(s) debt was incurred __
Last 4 digits of account number _

oO Contingent
CZ unliquidated
oO Disputed

Basis for the claim: _

1s the claim subject to offset? Mno Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Casa, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 18 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 28 of 62

DacuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number {if known) 20-11619-ab!

 

Name

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,001.54
IMG College Licensing, LLC O1 contingent
Attn: Royalty Operations 0 unliquidated
1075 Peachtree Street, suite 3300 Ooi
Disputed
Atlanta, GA 30309 ,
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? a No Clyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $19,988.20
Inkredible, Inc. DO Contingent
1728 Yale Rd. DO unliquidated
Merrick, NY 11566 1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
ts the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $50,170.98
Internal Revenue Service CZ Contingent
P.O. Box 7346 D1 unliquidated
Philadelphia, PA 19101-7346 O bisputea
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? a No (Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $2,600.85
IT Supplies Inc O1 Contingent
2100 Golf Road, Suite 230 D0 unliquidated
Rolling Meadows, IL 60008 CO disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $118.35
Jack Youngblood C1 contingent
4377 Steed Terrace D0 unliquidated
Winter Park, FL 32792-7630 D Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Ml No [1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $18,231 14
JAF Station O Contingent
coon ooo 0 unliquidated
“U. BOX Ooi
Disputed
New York, NY 10116-1701 P
Date(s) debt was incurred _ Basis for the clalm:_
Last 4 digits of account number _ Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $13,106.47

JDS Industries, Inc.
PO Box 84806
Sioux Falls, SD 57118-4806

Date(s) debt was incurred _
Last 4 digits of account number _

O Contingent
DO unliquidated
oO Disputed

Basis for the claim: _

Is the claim subject to offset? Bno Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F; Creditors Who Have Unsecured Claims

Page 19 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 29 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC

Name

Case number (if known) 20-11619-abl

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $226.39
Jerome Bettis Enterprises CO Contingent
512 North Main St D) unliquidated
Royal Oak, MI 48067 Oo Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ;
Is the claim subject to offset? MI No O] Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $108.89
Jerry Koosman D Contingent
2483 State Road 35 D1 untiquidated
Osceola, Wi 54020 CO Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ .
Is the claim subject to offset? Bno Oves
3.97 Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check aif that apply. $426.76
Jerry Rice CO Contingent
128 S. First Street D unliquidated
Campbell, CA 95008 C7 pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . .
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $127.96
Jim Kelly Inc. O Contingent
8207 Main Street, Suite 1 CO unliquidated
Buffalo, NY 14221-6060 1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ .
\s the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $109.89
Jim Plunkett D contingent
51 Kilroy Way 0 unliquidated
Atherton, CA 94027 Oo Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ; ~
Is the claim subject to offset? Byo Dyes
3.100 | Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check ai that apply. $100.59
JNWK, Inc. O1 Contingent
1329 West FM 917 D unliquidated
Joshua, TX 76058 CO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ;
Is the claim subject to offset? Ml No Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $122.84

Joe Carter
3000 W. 117th
Leawood, KS 66211

Date(s) debt was incurred _

Last 4 digits of account number _

O Contingent
DO unliquidated
Oo Disputed

Basis for the claim: __

Is the claim subject to offset? 5 No Dyes

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 20 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 30 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
3.102 | Nonpriority creditor's name and mailing address As of the petition fillng date, the claim is: Check ail that apply. $106.19
Joe Greene O Contingent
5109 Lippizaner Drive OD unliquidated
Flower Mound, TX 75028 C1 Disputed
Date(s) debt was Incurred _ Basis for the clalm:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $238.57
John H. Lambert C1 Contingent
318 Gaiser Road D1 unliquidated
Worthington, PA 16262-9115 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
is the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $188.81
John M. Rivers O Contingent
350 N.W. 48th. Street D0 unliquidatea
Miami, FL 33127 C1 cisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
is the claim subject to offset? Mno Oves
3.105 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $114.20
Johnny Bench OD contingent
3899 Ridgedale Drive DO unliquidated
Cincinnati, OH 45247 C1 pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
3.106 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $465.14
JP McHale Pest Management, Inc. OD Contingent
PO Box 98 D0 unliquidated
Montrose, NY 10548-0098 CO cisputed
Date(s} debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
ls the claim subject to offset? a No C1] yYes
Nonpriority creditor's name and mailing address As of the petition fillng date, the clalm is: Check ait that apply. $108.82
JRT Associates O contingent
21495 Ridgetop Circle, #304A C1 unliquidated
Sterling, VA 20166 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
ts the claim subject to offset? Bno Dves
3.108 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $117.54

JSY Enterprises 0 contingent
1950 University Ave., Ste. 350 OD unliquidated
Palo Alto, CA 94303 1 Disputed

Date(s) debt was incurred _

Last 4 digits of account number _

Basis for the claim: _

Is the claim subject to offset? Bno Oves

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 21 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 31 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC

Name

Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ait that apply. $115.39
Keith Hernandez O Contingent
cio Mead Chaskey Sports Ent. DO unliquidated
70-20 108 Street, Suite 2-K Oo
. Disputed
Forest Hills, NY 11375 °
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ait that apply. $216.03
Ken Griffey, Jr. DO Contingent
512 Walnut St, Suite 1154 Bonaates
alnu +1 SUITE D Disputed
Cincinnati, OH 45202 i‘
laim;
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Byno Oves
3.111 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $119.77
Kiick Sports Promotions/Events C1 Contingent
8190 SW 28th Street DO unliquidated
Fort Lauderdale, FL 33328 | Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,161.51
KOBE FAMILY ENTERTAINMENT O contingent
c/o Andrea Fairchild © unliquidated
341 Bayside; Suite 4 Op;
Disputed
Newport Beach, CA 92660 °
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
3.113 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check alt that apply. Unknown
Las Vegas Valley Water District D1 Contingent
1001S. Valley View Blvd. C1 unliquidated
Las Vegas, NV 89153 CO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . 7
Is the claim subject to offset? Mno O Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $10,591.37
Le Grenier D'Art (1987) Inc. O Contingent
9$205 Boul. Taschereau D0 unliquidated
Brossard, QC J4Y3B8 C1 pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
ts the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filling date, the claim is: Check ai that apply. $2.55
LEARFIELD LICENSING PARTNERS CO Contingent
442 Century Lane, Suite 100 D) unliquidated
Holland, Ml 49423 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ 7
Is the claim subject to offset? Bno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 22 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 32 of 62

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
3.116 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Cheek aif that apply. $118.63
Lee Smith D1 contingent
c/o Jerry Rooney. y 2 unliquidated
668 Providence Cou Oo
Disputed
Crystal Lake, IL 60012 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oyes
3.117 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $313.27
Leone Star Services, Inc. D contingent
7765 Laxe Worth Road, #910 Fy Untcuited
7765 Lake Worth Road, Ooi
Disputed
Lake Worth, FL 33467
i laim:
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino Oyes
3.118 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,996.00
LexJet D1 contingent
PO Box 538577 D unliquidated
Atlanta, GA 30353-8577 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check al that apply. $1,782.63
Lindenmeyr Munroe D contingent
PO Box 416207 D unliquidated
Boston, MA 02241-6207 CZ Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ 7
Is the claim subject to offset? Mino Cres
3.120 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $224.60
Lion Order 52 Event LLC OD contingent
cio eae ena 5 C7 unliquidated
allroa ve., OJ visputed
Glyndon, MD 21071 P
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. Unknown
LSQ Funding Group, L.C. O contingent
2600 Lucien Way, Suite 100 OD unliquidated
Maitland, FL 32751 O pisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the patition filing date, the claim is: Check aif that apply. $343.54
Luminary Group LLC D1 contingent
2150 Intelliplex Drive, Suite 100 CD unliquidated
Shelbyville, IN 46176 CO pisputeg
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number __
Is the claim subject to offset? Bno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 23 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 33 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 8 1-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petitlon filing date, the claim is: Check aif that apply. $78,764.35
Major League Baseball Properties D1 contingent
apa pet aa D1 unliquidated
ark Avenue, 34th fir Oo
isputed
New York, NY 10167
fe laim:
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1,207.79
Manny Flores D1 Contingent
3912 Johnson Street C1 unliquidated
Frisco, TX 75034 1 pisputea
Date(s) debt was Incurred __ Basis for the claim:
Last 4 digits of account number _ | ~
Is the claim subject to offset? Myo Oyves
3.125 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $398.34
Mantle I.P Holdings, Ltd. O Contingent
Attn: Danny Mantle 7 unliquidated
5012 Kirkland Court Oo
Disputed
Plano, TX 75093
: laim:
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? a No Cyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $79.36
Marvel Brands, LLC O Contingent
500 South Buena Park Vista Street D0 untiquidated
Burbank, CA 91521 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $107.53
Mead Chasky Sports Enterprises, Inc. O1 Contingent
70-20 108th. Street, #2-K D1 unliquidated
Forest Hills, NY 11375 1 disputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
3.128 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aff that apply. $114.45
Messier Management-Aldo Esposito O contingent
167 Summer Street D) unliquidated
Andover, MA 01810 D7 Disputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $280.84
Mike Mussina D1 contingent
WMG LLC; Attn: M. Meehan | Unliquidated
10960 Wilshire Blvd, Suite 2200 O pisputed
Los Angeles, CA 90064
i laim:
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bn O Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 24 of 38
Software Copyright (c) 1996-2020 Bast Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 34 of 62

DocuSign Envelope ID: E3FOFE70-4823-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $78,764.35
MLB Advanced Media L.P O Contingent
P.O. Box 412585 DO unliquidated
Boston, MA 02241-2585 D disputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ , . ~
{s the claim subject to offset? Byno Oves
Nonpriority creditor's name and malling address As of the petition filing date, the claim Is: Check ai! that apply. $29,776.11
National Basketball Players Association O contingent
677 Washington Blvd D0 unliquidated
Stamford, CT 06901 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . .
1s the claim subject to offset? Mno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aff that apply. $15,325.56
National Football League Players D Contingent
1133 20th Street NW O Unliquidated
Suite 500 (NFL Gala) Oo
: Disputed
Washington, DC 20036 °
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $27,236.08
National Hockey League Players Assn O Contingent
10 Bay Street, Suite 1200 0 unliquidated
Toronto, ON M5J2S3 CO Disputed
Date(s} debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? MNno Oves
3.134 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $71,227.33
NBA Properties, Inc. OD Contingent
Attn: Royalty Department C1 unliquidated
P.O. Box Oop
Disputed
Newark, NJ 07193-0602 °
i laim:
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
3.135 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $132.86
Neal Broten O contingent
N8216 690th. Street OD unliquidated
River Falls, WI 54022 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $125.63
New Pig Corporation O contingent
One Pork Avenue C1 unliquidated
Tipton, PA 16684-0304 O pisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Bn O Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 25 of 38

Software Copyright (c) 1996-2020 Bast Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 35 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abi

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $578.92
NFL International, LLC. Ltd. O Contingent
bo BOX 97078 0 Untiquidated
New York, NY 10087-7278 O disputed
Date(s) debt was incurred _ Gesle}for the cialm: _
Last 4 digits of account number _ Is the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the patition filing date, the claim is: Check aif that apply. $43,673.95
NFL Properties LLC D contingent
5S. Box 27278 OD unliquidated
New York, NY 10087-7278 1 Disputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $17,461 25
NHL Enterprises L.P. CO contingent
SOB, Jee, wong nFI C1 unliquidated
Toronto, ON M5J2Z8 Disputes
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $1,681.00
Nielsen Bainbridge LLC CO) Contingent
PO Box 207252 D unliquidated
Dallas, TX 75320-7252 D disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the potition filing date, the claim Is: Check ail that apply. $269.31
Northern Safety Co., Inc. 1 Centingent
PO Box 4250 D0 unliquidated
Monroe Bridge, MA 01350-4000 O pisputea
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. Unknown
NV Energy D1 contingent
6226 W. Sahara Ave. OO unliquidated
Las Vegas, NV 89146 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? HE No D1 ves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $453.17
Omega Moulding O Contingent
1 Saw Grass Drive D0 unliquidated
Bellport, NY 11713 oO Disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Mino Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 26 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 36 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ai that apply. $78.00
On Time Supply DO contingent
405 Spook Rock Road DO unliquidated
Suffern, NY 10901 C) Disputed
Date(s) debt was incurred _ Basis for the clalm:
Last 4 digits of account number _
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $241.20
Online Labels, Inc. 0 contingent
2021 E. Lake Mary Blvd. OQ unliquidated
Sanford, FL 32773 1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ .
Is the claim subject to offset? Mno Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $149.56
Opentext, Inc. 01 contingent
300 South Wacker Drive Suite 1100 DO unliquidated
Chicago, IL 60606 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $8,479.60
OpSec Security, Inc. UO contingent
Kim Price - Accting DO unliquidated
P. O. Box 10155 Oo
. Disputed
Lancaster, PA 17605-0155 P
Basis for the claim:
Date(s) debt was incurred __ asis tor tne claim: _
Last 4 digits of account number _ ts the claim subject to offset? Hino Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $472.31
Optimum D1 Contingent
PO Box 742698 OF untiquidatea
Cincinnati, OH 45274-2698 O pisputea
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $103.45
Osborne E. Smith D1 contingent
Sos ther ace Management 1 unliquidated
ars hhall Ves D1 disputed
Saint Louis, MO 63119 °
7 Basis for the claim: __
Date(s) debt was incurred _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oyes
3.150 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $234.05
Paul Coffey D1 Contingent
on oo peck wie C1 unliquidated
undas ot, O bis
ss puted
Mississauga, ON L5K2R8
Basis for the claim: _
Date(s) debt was Incurred _
Last 4 digits of account number _ Is the claim subject ta offset? Bn O Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 27 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 37 of 62

DocuSign Envelope ID: ESFOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $6,669.56
Paul Costello O contingent
251 Woodview Dr D0 unliquidated
Paducah, KY 42003 © disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
ts the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $107.87
Personalities & Promotions Int'l Inc. C1 Contingent
15660 Dallas Parkway, Suite 1250 0D unliquidated
Dallas, TX 75248 oO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . .
Is the claim subject to offset? Bno Dyes
3.153 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $253.54
PEY DIRT, INC. D) Contingent
1700 Broadway; 29th Floor 0 unliquidated
New York, NY 10019 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ .
Is the claim subject to offset? Mi No Cl yes
Nonpriorlty creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $77.50
Phil Esposito O1 contingent
clo Mark Esposito DO unliquidated
418 55th. Avenue Oo
. Disputed
Saint Petersburg, FL 33706 P
Basi h im:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ {s the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $76.86
Philadelphia Eagles O Contingent
1 Nova Care Way C) unliquidated
Philadelphia, PA 19145 O pisputea
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ . , ~
Is the claim subject to offset? Bno Oyes
3.156 | Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aif that apply. $529.29
Phoenix Mechanical Corp. O1 contingent
oe ea Baney suite 8 DO unliquidated
reeland Avenue, Suite C1 pis
puted
Elmsford, NY 10523
i he claim:
Date(s) debt was incurred __ Basis\for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
3.157 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $2,139.20
Photo File Fulfillment O contingent
333 N Bedford Rd.,Suite 130 0 unliquidated
Mount Kisco, NY 10549-1159 C1 Disputed
Date(s) debt was incurred __ Basis for the claim: __
Last 4 digits of account number _
Is the claim subject to offset? Byno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 28 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 38 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (it known) 20-11619-abl

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $727.26
Pitney Bowes Global Financial Srvcs D1 Contingent
PO Box 371887 D0 unliquidated
Pittsburgh, PA 15250-7887 0 pisputea
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ | ~
Is the claim subject to offset? Byno Oves
3.159 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $1 222.78
Pitney Bowes Purchase Power D1 Contingent
PO Box 371874 C7 Unliquidated
Pittsburgh, PA 15250-7874 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Mno Oves
3.160 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,619.50
PNC Bank
clo FedEx Custom Critical CJ contingent
Lockbox Number 645123 CO unliquidated
500 ist Avenue Oo
. Disputed
Pittsburgh, PA 15219 .
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bo Oves
3.161 | Nonpriority creditor's name and mailing address As of the petition filing date, the clalm Is: Check aif that apply. Unknown
Porter Capital Corporation CO Contingent
2112 1st Avenue North 7 Untiquidated
Birmingham, AL 35203 O Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
|s the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $9,600.14
Pratt Corrugated Holdings, Inc. O Contingent
PO Box 933949 D Untiquidated
Atlanta, GA 31193-3949 CO pisputea
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ 7
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $227.00
Prime Time Media Ventures 1 Contingent
c/o Deion Sanders TO unliquidated
P.O. Box 1056 Oo
Disputed
Prosper, TX 75078 P
Basis fe im:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $8,527.20
Principal Financial Group C1 Contingent
111 West State Street OD unliquidated
Mason City, IA 50401 O bisputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Hino Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 29 of 38

Software Copyright (c) 1996-2020 Best Casa, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 39 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

Name

 

 

 

 

 

 

 

3.165 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $47,359.32
Prints Charming, LLC O contingent
PO Box 425 CO unliquidated
Lake Park, IA 51347 01 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Byno Oyes
Nonpriorlty creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,231.85
Priority 1, Inc. C1] Contingent
P.O. Box 840808 0 unliquidated
Dallas, TX 75284-8035 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? MI No OD yYes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $180.56
Pro Stars Ink LLC O Contingent
6307 South Jamaica Court 0 Unliquidated
Englewood, CO 80111 D1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ . ~
Is the claim subject to offset? a No D1Yes
3.168 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aij that apply. $90.00
Quality Saw & Knife Co., Inc. O Contingent
115 Otis Street CD unliquidated
West Babylon, NY 11704 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . ~
Is the claim subject to offset? Mino Oyes
3.169 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check al! that apply. $133.99
Randall Cunningham D1 Contingent
380 E. Robindale Rd. 0 unliquidated
Las Vegas, NV 89123 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Hino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ail that apply. $117.39
Randy White 0 contingent
5000 East FM 1461 oO Unliquidated
Prosper, TX 75078 O Disputed
Date(s) debt was Incurred _ Basls for the claim:
Last 4 digits of account number __ . ~
ls the claim subject to offset? Mino Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $1 5149.60
Rempel Design and Photo D1 Contingent
c/o Brad Rempel oO Unliquidated
2500 Perry Avenue North Oo
. ' Disputed
Minneapolis, MN 55422 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Myo Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 30 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 40 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 8 1-86E0-9A545C5BDBC8

Debter Photo File LLC Case number (if known) _20-11619-abl

Name

 

 

 

 

 

 

3.172 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $104.80
Richard Dent D1 Contingent
333 North Michigan Avenue TD unliquidated
Chicago, IL 60601 (1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . ~
ls the claim subject to offset? Hino Cres
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $122.19
Richard M. Gossage O contingent
35 Marland Road CD unliquidated
Colorado Springs, CO 80906 1 disputed
Date(s) debt was incurred _ Basls for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $105.79
Rickey Henderson O Contingent
41 Starview Drive CO unliquidated
Oakland, CA 94618 0 pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
3.175 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $129.22
Ripken Baseball O contingent
Schulte Sports, ne 1 unliquidated
1427 Clarkview Road., Suite 100 Oo
. Disputed
Baltimore, MD 21209 °
i the claim:
Date(s) debt was incurred _ Basie for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
3.176 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $109.03
Robert Gibson OD Contingent
215 Bellevue Blvd, South DO unliquidated
Bellevue, NE 68005 O pisputea
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bn O Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $2,319.48
Robert Leiter Photography D1 Contingent
4141B Via Andorra OC unliquidated
Santa Barbara, CA 93110 O pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Mno Oves
3.178 | Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aif that apply. $87.30

Rod Gilbert

c/o Schulte Sports Marketing
8700 Snowhill Court
Potomac, MD 20854

Date(s) debt was incurred _

Last 4 digits of account number _

oO Contingent
DO unliquidated
1 Disputed

Basis for the claim: _

Is the claim subject to offset? no Oyes

 

Official Form 206 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 31 of 38
Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 41 of 62

DocuSign Envelope ID: E3FOFE70-4823-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (it known) 20-11619-abl

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check aif that apply. $106.93
Rollie Fingers D1 Contingent
siete ieee Snes
ulin Roa Oo
. Disputed
San Diego, CA 92123 P
Date(s) debt was incurred _ Baele-for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check aif that apply. $127.37
Ron Francis C1 contingent
c/o Reich Publishing & Marketing Oo Unliquidated
308 Castle Shannon Blvd. Oo
. Disputed
Pittsburgh, PA 15234 Pp
Basis f im:
Date(s) debt was incurred _ asis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
3.181 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $105.04
Ryne Sandberg DO contingent
c/o Turner Gary Sports DO unliquidated
2977 Highway K, Suite 160 Oo
Disputed
O Fallon, MO 63368 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $113.26
Sammy Sosa D1 contingent
c/o WMG LLC At: Noeleen Meehan DO unliquidated
10960 Wilshire Bivd., #2200 Ooi
Disputed
Los Angeles, CA 90024 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $113.72
Sara White O contingent
146 Pine Mist Drive D unliquidated
Mooresville, NC 28117-3522 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Southwest Gas O1 Contingent
§241 Spring Mountain Road DO unliquidated
Las Vegas, NV 89146 CJ Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Hino Oves
3.185 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $333.58
Starr Enterprises O Contingent
2647 Rocky Ridge Lane D0 unliquidated
Birmingham, AL 35216 2 disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ . .
Is the claim subject to offset? Hino Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 32 of 38

Software Copyright (c) 1996-2020 Bast Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 42 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8&

Debtor Photo File LLC Case number (it known) 20-11619-abl

 

 

 

 

 

 

 

 

Name
Nonpriority creditor's name and malling address As of the petition filing date, the claim is: Check ail that apply. $193.00
Steve Grogan O Contingent
PO Box 371 D unliquidated
Mansfield, MA 02048 C1 Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ | . 7
Is the claim subject to offset? Mno Oyes
3.187 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $2,128.60
Steven Samagaio D1 Contingent
5 Parkview Ave E. D unliquidated
West Harrison, NY 10604 2 visputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $480.42
Stew Milne D1 Contingent
527 River Ave. D unliquidated
Providence, RI 02908 CO Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $316.68
Strategic Sports Marketing LLC O Contingent
180 Gordon Drive, Suite 112 0 unliquidated
Exton, PA 19341 O cisputed
Date(s) debt was Incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Hino Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $168.19
Straw Marketing (Darryl Strawberry) OD) contingent
70-20 108 Street Sulte 2K vata
7 reet, suite 2- O Disputed
Forest Hills, NY 11375 °
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $352.76
Tana Sales and Marketing, LLC O Contingent
PO Box 16630 CT unliquidated
Minneapolis, MN 55416 1 visputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $131.31
Tarkenton Group, Inc. O contingent
3340 Peachtree Road N.E. #2570 DD Unliquidatea
Atlanta, GA 30326 O Disputed
Date(s) debt was Incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Hno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 33 of 38

Software Copyright (c) 1996-2020 Bast Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 43 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F8 1-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

 

 

 

 

 

 

 

 

Name
3.193 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $1 ,425.00
TED HALPERIN O1 Contingent
142 HITCHING POST LANE D0 unliquidated
Yorktown Heights, NY 10598 C1 pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Hino Oves
Nonpriorlty creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $222.87
The Bravest Fund O1 contingent
c/o Eliot Green, Esq. 0 unliquidated
345 Park Ave, Suite 1959 Opi
Disputed
New York, NY 10154 °
Date(s) debt was incurred _ Gasis for the claim: _
Last 4 digits of account number _ ls the claim subject to offset? Myno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $197.89
The CMC Doctor C1 Contingent
1007 South 10th Avenue C1 unliquidated
Marshalltown, IA 50158 CD Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino Oves
3.196 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $144.62
The Ditka Corporation U1 Contingent
11 Warrington Drive D1 unliquidated
Lake Bluff, IL 60044 D1 Disputea
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number __ ~
Is the claim subject to offset? Hno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $11,128.00
The Douglas Clear Co., inc. D1 Contingent
PO Box 333 DO unliquidated
Centerville, MA 02632 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ait that apply. $234.46
The Novo Agency CO contingent
1537 Via Romero, Suite 100 CD unliquidated
Alamo, CA 94507 oO Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? MINo O Yes
3.199 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $1 ,285.36
The Ohio State University O contingent
Trademark and Licensing Svcs. 0 unliquidated
P.O. Box 71-1760 Oo
Disputed
Columbus, OH 43271-1760
Date(s) debt was Incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Ml No C] Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 34 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 44 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

 

Name

 

 

 

 

 

 

 

Nonpriority creditor's name and malling address As of the petition filing date, the claim Is: Check ai! that apply. $1,587.05
The Saint Andrew's Golf Club D1 Contingent
10 Old Jackson Avenue CD unliquidated
Hastings on Hudson, NY 10706 CO pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino Oves
3.201 | Nonpriority creditor's name and malling address As of the petition filing date, the clalm Is: Check aif that apply. $12,000.00
Tom Weiner D) contingent
1166 Lenape Way CO unliquidated
Scotch Plains, NJ 07076 CO pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Myo Oves
Nonpriority creditor's name and malling address As of the petition filing date, the clalm is: Check aif that apply. $5,241.60
Trans-Consolidated Distributors,Inc D1 Contingent
PO Box 5062 CI unliquidated
Chatsworth, CA 91313 O disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $678.00
UL Verification Services Inc. O Contingent
62045 Collections Center Drive 1 unliquidated
Chicago, IL 60693-0620 CO pisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number __ ~
!s the claim subject to offset? Byno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,083.77
Uline ; D1 contingent
Attn: Accounts Receivable C1 unliquidated
PO Box 88741 Oo,
7 Disputed
Chicago, IL 60680-1741 °
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al! that apply. $738.37
United Healthcare Insurance Co. OD contingent
UHS Premium Billing O unliquidated
PO BOX 94017 Oo
F Disputed
Palatine, IL 60094-4017 P
he claim:
Date(s) debt was Incurred __ Basis for the clalm: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Dves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $7,609.56
United Parcel Service DO contingent
PO Box 7247-0244 DO untiquidatea
Philadelphia, PA 19170-0001 O disputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Bn Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 35 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14_ Entered 04/02/20 17:35:38 Page 45 of 62

DocuSign Envelope ID: E3F0FE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC

Name

Case number (if known)

20-11619-abl

 

 

 

 

 

 

 

3.207 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $4,334.91
United Parcel Service DO Contingent
P.O. Box 809488 DO unliquidated
Chicago, IL 60680-9488 O pisputed
Date(s} debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai! that apply. $157.16
University of lowa O Contingent
Trademark Licensing Program DO unliquidated
310 KHF Building 446 Oo
Disputed
lowa City, IA 52242 P
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $698.42
UPS Freight C1 contingent
PO Box 650690 C1 unliquidated
Dallas, TX 75265-0690 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
3.210 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check al that apply. $2,371.60
Verizon O contingent
PO Box 15124 OD unliquidated
Albany, NY 12212-5124 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Verizon Wireless DO contingent
1095 Avenue of the Americas 01 unliquidated
New York, NY 10036 C1 Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mno Oyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $503.57
Vincent E. Jackson O contingent
1521 Ridgeland Road West CZ Untiquidated
Mobile, AL 36695 O Disputed
Date(s} debt was incurred _ Basis for the claim: _
Last 4 digits of account number __ .
Is the claim subject to offset? Mno Oves
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aff that apply. $7,531.37
VIP Sports Photos Inc Oo Contingent
c/o Sharon Reeves 0 unliquidated
322 W. Washington Avenue Oo
Disputed
Zeeland, Ml 49464
Date(s) debt was Incurred _ Eieels fOrite) fat: —
Last 4 digits of account number _ Is the claim subject to offset? Hino Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 36 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 46 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor Photo File LLC Case number (if known) 20-11619-abl

Name

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $1,413.08
W.B. Mason Co., Inc. CO contingent
PO Box 981101 0 unliquidated
Boston, MA 02298-1101 OC Disputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ . . ~
Is the claim subject to offset? Mno Cyes
3.215 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $431.87
Walter & Connie Payton Foundation OO Contingent
Estate of W. Payton DO unliquidated
1905 Marketview Drive # 234 Op;
. Disputed
Yorkville, IL 60560 °
Date(s) debt was incurred __ Basie, for the claim: _
Last 4 digits of account number _ Is the claim subject to offset? Bno Oves
3.216 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aii that apply. $89,481.04
WHCC CO Contingent
2840 Lone Oak Pkwy D1 unliquidated
Saint Paul, MN 55121 O pisputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Bno Oves
Nonpriority creditor's name and mailing address As of the patition filing date, the claim is: Check aif that apply. $2,117.32
Windstream O Contingent
PO Box 9001013 D1 Uniiquidated
Louisville, KY 40290-1013 Dvisputed
Date(s) debt was incurred _ Basis for the claim:
Last 4 digits of account number _ ~
Is the claim subject to offset? Mino Dyes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
Windstream D contingent
4001 N. Rodeny Parham Road D0 unliquidated
Little Rock, AR 72212 O Disputed
Date(s) debt was incurred __ Basis for the claim:
Last 4 digits of account number _ | ~
ls the claim subject to offset? Hino O yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check alt that apply. $1,750.00
Woodbury Systems Group 0 contingent
PO Box 346 C1 unliquidated
Plainview, NY 11803 O disputed
Date(s) debt was incurred _ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? | No D1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ai that apply. $4,110.57
Xerox Corporation 0 contingent
PO Box 827598 CO unliquidated
Philadelphia, PA 19182-7598 O pisputed
Date(s) debt was incurred __ Basis for the claim: _
Last 4 digits of account number _
Is the claim subject to offset? Bno Oves
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 37 of 38
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 47 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

 

 

Debtor Photo File LLC Case number (it known) 20-11619-ab]
Name
Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: Check ai that apply. $1,439.75
Zarrilli Photography O Contingent
ee mre on wa OC untiquidated
addie Way OD disputed
Marietta, GA 30068 wees
Date(s) debt was Incurred _ Bagis'tor the claim: _
Last 4 digits of account number Is the claim subject to offset? a No Li yYes

 

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

 

 

 

Total of claim amounts
Sa. Total claims from Part 1 5a. 16,138.32
as Hately
5b. Total claims from Part 2 5b. + § 1,749,501.88
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c. 5c. $s *1,765,640.20°
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 38 of 38

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 48 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 8 1-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (ifknown) 20-11619-abl
(1 Check if this is an

amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

(No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

B® Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1. State what the contract or Licensing Agreement

lease is for and the nature of
the debtor's interest

State the term remaining 12/31/2021
ABG EPE IP LLC

 

 

List the contract number of any 1411 Broadway
government contract New York, NY 10018-3460
2.2. State what the contract or Security

lease is for and the nature of
the debtor's interest

State the term remaining All Time Detecti
ime Detection

 

 

List the contract number of any 28 Willett Ave.
government contract Port Chester, NY 10573
2.3. State what the contract or Phone

lease is for and the nature of
the debtor's interest

State the term remaining

CenturyLink
List the contract number of any PO Box 4300
government contract Carol Stream, IL 60197-4300

 

 

2.4. State what the contract or Utility
lease is for and the nature of
the debtor's interest

State the term remaining City Carting &R ling
ity Carting & Recyc

List the contract number of any PO Box 17250
government contract Stamford, CT 06907-7250

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.cam Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 49 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor1 Photo File LLC Case number (itknown) 20-11619-abl

First Name Middle Name Last Name

as Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.5. State what the contract or Standard Retail

lease is for andthe nature of Product License
the debtor's interest Agreement

State the term remaining 9/30/2020 . . .
Collegiate Licensing Company, LLC

1075 Peachtree St NE Ste 3300

List the contract number of any Atlanta, GA 30309-3981
janta, -

government contract

 

2.6. State what the contract or Utility
lease is for and the nature of
the debtor's interest

State the term remaining Gon El
on Edison

4 Irving Place Rm 1875

List the contract number of any New York, NY 10003
lew York,

government contract

 

 

2.7 State what the contract or Utility
lease is for and the nature of
the debtor's interest

State the term remainin
9 CyberSource Corporation

PO BOX 742842

List the contract number of any Los Angeles, CA 90074
os Angeles,

government contract

 

 

2.8. State what the contract or Utility
lease is for and the nature of
the debtor's interest

Diamond Solar IV

cio Diamond Properties
333 N. Bedford Road
Mount Kisco, NY 10549

State the term remaining

List the contract number of any
government contract

 

 

2.9. State what the contract or Licensing Agreement
lease is for and the nature of
the debtor's interest

State the term remaining 12/31/2021 . .
Elvis Presley Enterprises, LLC

3734 Elvis Presley Boulevard

List the contract number of any Memphis, TN 38146
lemphis,

government contract

 

 

2.10. State what the contract or Fanatics NFLPA
lease is for and the nature of | Sublicense Agreement
the debtor's interest

 

State the termremaining —.2/28/2021 Fanatics, Inc.
8100 Nations Way
List the contract number of any Jacksonville, FL 32256
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 2 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 50 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor1 Photo File LLC Case number (ifknown) 20-11619-abl

First Name Middle Name Last Name
| Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

government contract

 

 

2.11. State what the contract or Consumer Product
lease is for and the nature of —_ Retail License
the debtors interest Agreement

State the term remaining F en LLC
ermata Partners

1440 Dutch Valley Place, Ste 101

List the contract number of any Mount Ki NY 10849
ount Kisco,

government contract

 

 

2.12. State what the contract or Internet
lease is for and the nature of
the debtor's interest

State the term remaining FIOS

1095 Avenue of the Americas

List the contract number of any New York, NY 10038
lew York,

government contract

 

 

2.13. State what the contract or Utilities
lease is for and the nature of
the debtor's interest

State the term remainin
9 Las Vegas Valley Water District

1001 S. Valley View Bivd.

List the contract number of any Las V NV 89153
as Vegas,

government contract

 

 

2.14. | State what the contract or Agreement
lease is for and the nature of
the debtor's interest

State the term remaining 12/34/2021 Learfield Licensing Partners, LLC
Agent for National Baseball Hall of Fame

8900 Keystone Crossing, 605

List the contract number of any indi iis. IN 46240
ndianapolis,

government contract

 

 

2.15. State what the contract or Standard Licensing
lease is for and the nature of |§ Agreement
the debtor's interest

State the term remaining 6/30/2020 .
Learfield Licensing Partners, LLC

8900 Keystone Crossing, 605

List the contract number of any Indi lis, IN 46240
ndianapolis,

government contract

 

 

2.16. State what the contract or License Agreement .
lease is for and the nature of Major League Baseball Players Assn.
the debtor's interest 12 E. 49th Street
New York, NY 10017
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 3 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 51 of 62
DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor 1 Photo File LLC Case number (ifknown) 20-11619-abl

First Name Middle Name Last Name

asda | Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

State the term remaining 12/31/2020

List the contract number of any
government contract

 

2.17. | State what the contract or License Agreement
lease is for and the natureof Contract No. ML-1023N
the debior's interest

State the term remaining 12/34/2022 Major League Baseball Properties
Attn: Royalty Dept

List the contract number of any 245 Park Avenue, 34th fir

 

 

government contract New York, NY 10167
2.18. State what the contract or License Agreement
lease is for and the nature of | Contract No. ML-5108
the debtor's interest
State the termremaining 12/31/2023 Major League Baseball Properties

Attn: Royalty Dept
245 Park Avenue, 34th fir

List the contract number of any New York, NY 10167
lew York,

government contract

 

 

2.19. State what the contract or License Agreement
lease is for and the nature of | (Contract No. 14677)
the debtor's interest

 

 

State the term remaining 3/31/2021 Marvel Brands, LLC
c/o Marvel Entertainment LLC
List the contract number of any 135 W. 50th Street, 7th Floor
government contract New York, NY 10020
2.20. State what the contract or License Agreement

lease is for and the nature of
the debtor's interest

State the term remaining 6/30/2020
National Hockey League Players Assn

10 Bay Street, Suite 1200

List the contract number of any T ‘oN
oronto,

government contract

 

 

2.21. State what the contract or Premium Master
lease is for and the nature of | License Agreement
the debtor's interest

State the term remaining 3/31/2021
NFL International LLC

List the contract number of any 345 Park Avenue
government contract New York, NY 10154

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 52 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor! Photo File LLC Case number (itknown) 20-11619-abl
First Name Middle Name Last Name

 

SI Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.22, State what the contract or License Agreement

lease is for and the nature of
the debtor's interest

State the term remaining 3/31/2021 ;
NFL International, LLC

List the contract number of any 345 Park Avenue
government contract New York, NY 10154

 

 

2.23. State what the contract or Hall of Fame License
lease is for and the nature of Agreement Program
the debtor's interest

State the term remaining 3/31/2020 |
NFL Properties LLC

345 Park Avenue

List the contract number of any New York, NY 10154
ew York,

government contract

 

 

2.24, State what the contract or Premium Master
lease is for and the nature of | License Agreement
the debtor's interest

State the term remaining 3/31/2021
NFL Properties LLC

List the contract number of any 345 Park Avenue
government contract New York, NY 10154

 

 

2.25. State what the contract or Amended and Restated
lease is for and the nature of License Agreement
the debtor's interest Program No. 51327

State the term remaining 3/31/2023
NFL Properties LLC

345 Park Avenue

List the contract number of any New York, NY 10145
ew York,

government contract

 

 

2.26. State what the contract or Retail License
lease is for and the nature of | Agreement License No.
the debtor's interest 100194

State the term remaining 6/30/2020 |
NHL Enterprises Canada LP

1185 Avenue of the Americas

List the contract number of any New York, NY 10036
ew York,

government contract

 

 

 

2.27, State what the contract or Retail License
lease is for and the nature of | Agreement License No.
the debtor's interest 100194
State the term remaining —_ 6/30/2020 NHL Enterprises L.P.
1185 Avenue of the Americas
List the contract number of any New York, NY 10036
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 5 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 53 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor1 Photo File LLC Case number (ifknown) + 20-11619-abl

First Name Middle Name Last Name

 

Sj Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

government contract

 

 

2.28. | State what the contract or Utilities
lease is for and the nature of
the debtor's interest

State the term remaining ‘VE
nergy

6226 W. Sahara Ave.

List the contract number of any Las Vegas, NV 89146
egas,

government contract

 

2.29. State what the contract or Utilities
lease is for and the nature of
the debtor's interest

State the term remaining South tc
outhwest Gas

5241 Spring Mountain Road

List the contract number of any Las V, NV 89146
as Vegas,

government contract

 

 

2.30. State what the contract or Standard License
lease is for and the nature of | Agreement
the debtor's interest

State the term remaining 6/30/2020 | . .
The Ohio State University

190 N. Oval Mall

List the contract number of any Columbus, OH 43210
olumbus,

government contract

 

 

2.31 State what the contract or Phone
lease is for and the nature of
the debtor's interest

State the term remaining Veri Wirel
erizon Wireless

1095 Avenue of the Americas

List the contract number of any New York, NY 10036
ew York,

government contract

 

2.32. State what the contract or Internet
lease is for and the nature of
the debtor's interest

State the term remaining Wwinast
indstream

PO Box 9001013

List the contract number of any Louisville, KY 40290-1013
uisville, -

government contract

 

 

 

2.33. State what the contract or License Agreement _.
lease is for and the nature of Zambrini LLC
the debtor's interest 5222 N. LeClaire Ave.
Chicago, IL 60630
Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 6 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 54 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor? Photo File LLC Case number (itknown) 20-11619-abl

 

First Name Middle Name Last Name

= Additional Page if You Have More Contracts or Leases

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

State the term remaining 12/31/2023

List the contract number of any
government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcasa.com Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 55 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtorname Photo File LLC

 

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (if known) 20-11619-abl
1D Check if this is an
amended filing

 

Official Form 206H
Schedule H: Your Codebtors 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

C1 No. Check this box and submit this form to the court with the debtor's other schedules, Nothing else needs to be reported on this form.
B Yes
2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of

creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check al! schedules
that apply:
2.1 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Alan Trammell OD
Mount Kisco, NY 10549-1159 BEF 3.3
OG
2.2. Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Albert W. Kaline Ob
Mount Kisco, NY 10549-1159 BEF 3.4
OG
2.3. Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Bob Lilly OD
Mount Kisco, NY 10549-1159 BEF 3.16
OG
2.4 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Carl Yastrzemski Op
Mount Kisco, NY 10549-1159 MEF 3.22
OG
2.5 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Commerce Ob
Mount Kisco, NY 10549-1189 Technologies, LLC MEF 3.32
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Bast Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Codebtor

Case number (if known)

Column 2: Creditor

Doc 14 Entered 04/02/20 17:35:38 Page 56 of 62

20-11619-abl

 

 

 

 

 

 

 

 

2.6 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Dave Robinson Ob
Mount Kisco, NY 10549-1159 MEF 3.44
OG
2.7 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Don Larsen OD
Mount Kisco, NY 10549-1159 BEF 3.46
Oc
2.8 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Drew Bledsoe OD
Mount Kisco, NY 10549-1159 MEF 3.49
OG
2.9 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Ed Jones Op
Mount Kisco, NY 10549-1159 HEF 3.53
OG
2.10 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Edgar Martinez Oo
Mount Kisco, NY 10549-1159 @ EF 3.54
OG
2.11. Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Edward Scott Yates Op
Mount Kisco, NY 10549-1159 BEF 3.55
OG
2.12 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Fuji Hunt Op
Mount Kisco, NY 10549-1159 Photographic MEF 3.75
Chemicals, Inc. OG ———_—
2.13 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Gale Sayers OD
Mount Kisco, NY 10549-1159 MEF 3.77
OG
Official Form 206H Schedule H: Your Codebtors Page 2 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

GE Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Godebtor

Case number (if known)

Doc 14 Entered 04/02/20 17:35:38 Page 57 of 62

20-11619-abl

 

Column 2: Creditor

 

 

 

 

 

 

 

 

2.14 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Gale Sayers Ob
Mount Kisco, NY 10549-1159 MEF 3.78
Os
2.15 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Gerald Cheevers Ob
Mount Kisco, NY 10549-1159 MEF 3.79
osc
2.16 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Gino Cappelletti OD
Mount Kisco, NY 10549-1159 MEF 3.84
OG
2.17 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Jack Youngblood OD
Mount Kisco, NY 10549-1159 BEF 3.92
OG
2.18 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Jerry Koosman Ob
Mount Kisco, NY 10549-1159 BEF 3.96
OG
2.19 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Jerry Rice Ob
Mount Kisco, NY 10549-1159 BEF 3.97
OG
2.20 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Jim Plunkett OD
Mount Kisco, NY 10549-1159 MEF 3.99
OG
2.21 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Joe Carter OD
Mount Kisco, NY 10549-1159 WEF 3.101
OG
Official Form 206H Schedule H: Your Codebtors Page 3 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F 81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

iz Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Codebtor

Doc 14 Entered 04/02/20 17:35:38 Page 58 of 62

Case nymber (known) 20-11619-abl

 

Column 2: Creditor

 

 

 

 

 

 

 

 

2.22 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Joe Greene Op
Mount Kisco, NY 10549-1159 WEF 3.102
Os —”
2.23 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 John H. Lambert OD
Mount Kisco, NY 10549-1159 HEF 3.103
Osi‘
2.24 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 John M. Rivers OD
Mount Kisco, NY 10549-1159 @ E/F 3.104
OG
2.25 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Johnny Bench Ob
Mount Kisco, NY 10549-1159 MEF 3.105
OG
2.26 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Keith Hernandez Oop
Mount Kisco, NY 10549-1159 HEF 3.109
OG
2.27 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Ken Griffey, Jr. OD
Mount Kisco, NY 10549-1159 EE E/F 3.110
OG
2.28 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Lee Smith Oop
Mount Kisco, NY 10549-1159 HEF 3.116
OG
2.29 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Lindenmeyr Munroe OD
Mount Kisco, NY 10549-1159 MEF 3.119
OG
Official Form 206H Schedule H: Your Codebtors Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Codebtor

Doc 14 Entered 04/02/20 17:35:38 Page 59 of 62

Case number (known) 20-11619-abl

 

Column 2: Creditor

 

 

 

 

 

 

 

2.30 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 LSQ Funding Group, mp)
Mount Kisco, NY 10549-1159 L.c. u E/F 3.121
OG
2.31 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Manny Fiores Ob
Mount Kisco, NY 10549-1159 MEF 3.124
Os —
2.32 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Mike Mussina Op
Mount Kisco, NY 10549-1159 OB E/F 3.129
OG
2.33 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Neal Broten Ob
Mount Kisco, NY 10549-1159 BEF 3.135
OG
2.34 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Paul Coffey Ob
Mount Kisco, NY 10549-1159 MEF 3.150
OG
2.35 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Paul Costello Ob
Mount Kisco, NY 10549-1159 is E/F 3.151
Os
2.36 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Phil Esposito Ob
Mount Kisco, NY 10549-1159 BEF 3.154
OG
2.37 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Porter Capital OD
Mount Kisco, NY 10549-1169 Corporation WEF 3.164
OG

 

Official Form 206H
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Schedule H: Your Codebtors

Page 5 of 7

Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

Doc 14 Entered 04/02/20 17:35:38 Page 60 of 62

Case number (ifknown) 20-11619-abl

 

Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Codebtor

Column 2: Creditor

 

 

 

 

 

 

 

 

2.38 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Randy White Op
Mount Kisco, NY 10549-1159 BEF 3.170
OG
2.39 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Richard Dent Ob
Mount Kisco, NY 10549-1159 MEF 3.172
os —™”
2.40 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Richard M. Gossage Ob
Mount Kisco, NY 10549-1159 B E/F 3.173
OG
2.41. Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Rickey Henderson OD
Mount Kisco, NY 10549-1159 HEF 3.174
OG
2.42 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Ripken Baseball OD
Mount Kisco, NY 10549-1159 BEF 3.175
OG
2.43 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Robert Gibson Ob
Mount Kisco, NY 10549-1159 es E/F 3.176
OG
2.44 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Rod Gilbert Ob
Mount Kisco, NY 10549-1159 MEF 3.178
OG
2.45 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Sara White Oop
Mount Kisco, NY 10549-1159 BEF 3.183
OG
Official Form 206H Schedule H: Your Codebtors Page 6 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com

Best Case Bankruptcy
Case 20-11619-abl

DocuSign Envelope ID: ESFOFE70-4B23-4F81-86E0-9A545C5BDBC8

Debtor

Photo File LLC

ki Additional Page to List More Codebtors
Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

Column 1: Godebtor

Case number (ifknown) 20-11619-abl

Column 2: Creditor

Doc 14 Entered 04/02/20 17:35:38 Page 61 of 62

 

 

 

 

 

2.46 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Steve Grogan OD
Mount Kisco, NY 10549-1159 MEF 3.186
Os —
2.47 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Steven Samagaio Obd
Mount Kisco, NY 10549-1159 Ser 3.187
OG
2.48 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 Stew Milne OD
Mount Kisco, NY 10549-1159 MEF 3.188
Oc
2.49 Globe Photo Inc. 333 N Bedford Rd.,Suite 130 TED HALPERIN OD
Mount Kisco, NY 10549-1159 HEF 3.193
OG
2.50 Globe Photo, Inc. 333 N Bedford Rd.,Suite 130 Tom Weiner OD
Mount Kisco, NY 10549-1159 BEF 3.201
OG
Official Form 206H Schedule H: Your Codebtors Page 7 of 7

Software Copyright (c) 1996-2020 Best Case, LLC - www besicase.com

Best Case Bankruptcy
Case 20-11619-abl Doc14 Entered 04/02/20 17:35:38 Page 62 of 62

DocuSign Envelope ID: E3FOFE70-4B23-4F81-86E0-9A545C5BDBC8

Fill in this information to identify the case:

Debtername Photo File LLC

United States Bankruptcy Court for the: DISTRICT OF NEVADA

Case number (if known) 20-11619-abl
OO Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors zs

An Individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,

and the date. Bankruptcy Rules 1008 and 9011,

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

1519, and 3571.

| and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

Other document that requires a declaration

DocuSigned by:
| declare under penalty of perjury that the foregoing is true and correct.
Stunrd Scheinman

Executedon April 2, 2020 x

 

 

OOOSBBBaes

FOD2ACES3ADS54F6
Signature of individual signing on behalf of debtor

Stuart Scheinman
Printed name

Authorized Signatory
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com Best Case Bankruptcy
